DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received March 25, 2022:
Claims 1-2 and 4-11 are pending. Claim 3 has been cancelled as per applicant’s request.
The core of the previous rejection is maintained with slight changes made in light of the amendment. All changes to the rejection are necessitated by the amendment.
	Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (CN106532177A).
Regarding Claim 1, Wang et al. teaches a battery pack comprising a plurality of cells (i.e. a plurality of battery modules) (Para. [45]) comprising an assembly element (i.e. spacer) (Fig. 1b, #1, #2, #3) arranged between the battery modules (Fig. 2a, #4), wherein the spacer comprises a heat transfer block (Fig. 1b, #2) (i.e. a cooling element) comprising a first cooling element (See Fig. 1b) comprised of a first thermally conductive material (Para. [40]) fully in contact with the battery surface (Fig. 2a & Para. [15]) (i.e. first thermally conductive member is in surface-to-surface contact with a first of the battery modules), a second cooling element comprised of a second thermally conductive material (Para. [40]) fully in contact with the battery surface (See Annotated Fig. 1b below & Para. [15]) (i.e. second thermally conductive member is in surface-to-surface contact with a second of the battery modules), a third cooling element comprised of a third thermally conductive material (Para. [40]) fully in contact with the battery surface (See Fig. 1b & Para. [15]) (i.e. third thermally conductive member is in surface-to-surface contact with a third of the battery modules),  a barrier block (Fig. 1b, #1) between heat transfer blocks comprised of insulating material (i.e. an intermediate space between the cooling elements which is filled with an insulating material) wherein the heat transfer block is made of a material with high thermal conductivity, such as copper or aluminum, and the barrier block is made of a material with low thermal conductivity (Para. [16-17]) (i.e. the insulating material has a lower thermal conductivity than the first, second and third thermally conductive material) and thus, at the very least would cause a delay in the heating of the secondary battery module in case of heating in the first battery module, and at the very least would cause a delay in the heating of the secondary battery module in case of heating in the third battery module, and the barrier block (i.e. insulating material arranged in the intermediate space) is in the form of a supporting element to which the first, second and third cooling elements are fixed and wherein the heat transfer blocks are strips (Fig. 1b, #2) (i.e. cooling elements) on the surface of the barrier block (Fig. 1b, #1) (i.e. the cooling elements are strips on the surface of the supporting element) and are arranged parallel in relation to one another and also parallel in relation to the axes of main extent of the battery modules and the spacer
Regarding Claim 2, Wang et al. teaches all of the elements of the invention in claim 1 as explained above.
Wang et al. et al. further the assembly element (i.e. spacer) comprises an intermediate space comprising a barrier block (i.e. insulating material) between the three heat transfer blocks (i.e. three cooling elements).
Regarding Claim 4, Wang et al. teaches all of the elements of the invention in claim 1 as explained above.
Wang et al. further teaches the first, second and third heat transfer block (i.e. first, second and third thermally conductive material) are identical (Para. [16]), the barrier block (i.e. insulating material) is polyurethane (Para. [17]) (i.e. the insulating material is a plastic or a plastic-based material), wherein the heat transfer blocks connect to one another by a buckle material (i.e. connecting element) composed of a fifth material that can also be copper or aluminum (i.e. the fifth material is identical to the first and second thermally conductive material) (Para. [18]).
Regarding Claim 5, Wang et al. teaches all of the elements of the invention in claim 1 as explained above.
Wang et al. teaches the first, second and third heat transfer block (i.e. first, second and third thermally conductive material) are identical (Para. [16]), thus meeting a., b. and c. of the instant claim, and wherein the heat transfer blocks connect to one another by a buckle material (i.e. connecting element) composed of a fifth material that can also be copper or aluminum (i.e. the fifth material is identical to the first and second thermally conductive material) (Para. [18]), thus meeting e. and f. of the instant claim.
Regarding Claim 6, Wang et al. teaches all of the elements of the invention in claim 1 as explained above.
Wang et al. further teaches the first, second and third heat transfer blocks (i.e. first, second and third thermally conductive material) and the buckle material (i.e. fifth thermally conductive material) can be copper or aluminum (i.e. is metal), thus meeting b. of the instant claim (Para. [16]). 
Regarding Claim 7, Wang et al. teaches all of the elements of the invention in claim 1 as explained above.
Wang et al. further teaches the battery modules are elongated and each have an axis of main extent between two longitudinal ends (Fig. 2a, #4), wherein the axes of main extent of the first, secondary and third battery module run parallel in relation to one another, the assembly element (i.e. spacer) is an elongated shaped body and has an axis of main extent between two longitudinal ends which axis of main extent runs parallel in relation to the axes of main extent of the first and second battery modules, the first, second and third heat transfer blocks (i.e. first second and third cooling element) are elongated as a strip, and the first, second and third elongate cooling elements are oriented parallel in relation to the axis of main extend of the first, second and third battery module (Fig. 2a). 
Regarding Claim 8, Wang et al. teaches all of the elements of the invention in claim 1 as explained above.
Wang et al. further teaches the assembly element (i.e. spacer) comprises a cooling tube (Fig. 3a, #6) (i.e. a first coupling device) for coupling a cooling medium (i.e. a cooling device) to the assembly element (i.e. spacer), located at both longitudinal ends of the spacer (see Fig. 3a) wherein the cooling tube (i.e. coupling device) is a reputable for the cooling medium (i.e. the coupling device is a receptacle for the cooling device) (Para. [37]), wherein the cooling tubes connect to one another by a channel guided thorough the spacer, thus meeting a., b., c., d. and e. and the first and second buckle material (i.e. first and second connecting element) are arranged at the longitudinal ends of the spacer, thus meeting h. of the instant claim. 
Regarding Claim 9, Wang et al. teaches all of the elements of the invention in claim 1 as explained above.
Wang et al. further teaches the assembly element (i.e. spacer) comprises a heat transfer block (Fig. 1b, #2) (i.e. a cooling element) comprising a first, second and third cooling element each composed of thermally conductive materials (Para. [40]) fully in contact with the battery surfaces (Fig. 1b below & Para. [15]) wherein the spacer and batter modules are each elongated and have an axis of main extent between two longitudinal ends (Fig. 2a), the barrier block between heat transfer blocks comprised of insulating material fills the space between the three cooling elements (i.e. an intermediate space between the cooling elements which is filled with an insulating material) (Para. [17]), the assembly element (i.e. spacer) comprises a buckle material (Fig. 1b, #3) (i.e. first and second connecting element) composed of a fifth material that can also be copper or aluminum (i.e. the one of the thermally conductive materials), connects the heat transfer blocks (i.e. connects the three cooling elements to one another), forms the first and second of the longitudinal ends of the spacer (Para. [18] and see Annotated Fig. 1b above) and the barrier block (Fig. 1b, #1) (i.e. supporting element) is arranged between the first and second connecting element. 
Regarding Claim 10, Wang et al. teaches all of the elements of the invention in claim 1 as explained above.
Wang et al. further teaches the battery modules of the battery pack each have a bent contact region by which they are in surface-to-surface contact with the cooling elements (Fig. 2a & Para. [15]), the battery modules (Fig. 2a, #4) have a cylindrical casing, the surface of which comprises the contact region, the heat transfer blocks (i.e. cooling elements) each have a contact region matched to the geometry of the contact region of the batteries and the heat transfer blocks (i.e. cooling elements) each have an elongate recess with a concave cross section (Fig. 2a). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN106532177A) as applied to claim 1 above, and further in view of Holman et al. (US 2017/0237112).
Regarding Claim 11, Wang et al. teaches all of the elements of the invention in claim 1 as explained above.
Wang et al. does not teach a spacer comprising a temperature sensor.
However, Holman et al. teaches a battery pack formed of electrochemical cells (Para. [0012]) wherein there is a porous spacer between cells (fig. 7, #470) that allows for air flow for cooling the electrochemical cell (i.e. a cooling element) (Para. [0017]) wherein a temperature sensor can be disposed at a central location in a cavity (i.e. embedded into cooling element) (Fig. 7, #474 and Para. [0027]) and the porous spacer is formed of a material that has high thermal conductivity (Para. [0047]) (i.e. connected by a thermal conductor).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang et al. to incorporate the teaching of a temperature sensor on each of the cooling elements (which is each connected to a separate cell) of Wang et al. as including a temperature sensor for each individual cell that can communicate temperature data and be in communication with feedback electronic circuitry that can disengage an individual electrochemical cell of the battery pack from the load, would prevent the battery pack from catastrophic failure (Para. [0047]) and thus, would meet a., b. and c of the instant claim.
Response to Arguments
Applicant's arguments filed March 25, 2022 have been fully considered but they are not persuasive. 
Applicant argues Wang fails to disclose insulating material in the form of a supporting element and the cooling elements in the form of strips being arranged on the surface of the supporting element.
Examiner respectfully disagrees.  The limitations set forth in amended claim were, in previously pending claims 2 and 9, were properly rejected.  Those rejections are set forth in current rejection to claim 1 (see the above rejection for full details, incorporated herein but not reiterated herein for brevity's sake).  Thus the argument is not persuasive, and the rejection of record is maintained.
With respect to the arguments regarding the 103 rejections, Applicant argues that the prior art used to render obvious the rejected claims (Holman) do not cure the deficiencies of the rejection applied to the independent claim (Wang). Applicant does not argue how the combination is not proper. Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729